Exhibit 99.1 New Gold Announces 2014 First Quarter Results Record Low Costs Lead to 39% Increase in Net Cash from Operations to $81 million (All figures are in US dollars unless otherwise indicated) April 30, 2014 – New Gold Inc. (“New Gold”) (TSX:NGD) and (NYSE MKT:NGD) today announces first quarter 2014 operational and financial results. The company produced 91,317 ounces of gold at record-low all-in sustaining costs(1) of $674 per ounce, resulting in strong free cash flow generation. First Quarter 2014 Highlights · All-in sustaining costs(1) of $674 per ounce decreased by over $300 per ounce compared to the prior-year quarter o
